889 F.2d 1084Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Margie E. MCNEAR, Johnny McNear, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 89-3219.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 25, 1989.Decided Nov. 7, 1989.

J. Lincoln Woodard, J. Lincoln Woodard, J.D., Inc., on brief for appellants.
Shirley D. Peterson, Assistant Attorney General, Gary R. Allen, Ann B. Durney, Regina S. Moriarty, Tax Division, United States Department of Justice, Henry E. Hudson, United States Attorney, on brief for appellee.
Before HARRISON L. WINTER, SPROUSE, and WILKINS, Circuit Judges.
PER CURIAM:


1
Margie E. McNear and Johnny McNear appeal from the judgment of the district court dismissing their tax claim against the United States.  The district court dismissed the claim pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).  On appeal the McNears argue that the district court had jurisdiction to hear the claim because the United States had waived the formal prerequisites invoking the jurisdiction of the district court.


2
We have considered the issues raised in the briefs and find the contentions of the appellants meritless.  The district court properly dismissed the suit and we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.  Fed.R.App.P. 34(a)(3);  Loc.R. 34(a).


3
AFFIRMED.